Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered February 18, 1986, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain physical evidence.
Ordered that the judgment is affirmed.
We do not agree with the defendant’s contention that the arresting officer’s testimony at the suppression hearing was patently tailored to nullify constitutional objections or so self-contradictory as to render it unworthy of belief (see, People v Africk, 107 AD2d 700; cf., People v Garafolo, 44 AD2d 86). Therefore, we refuse to disturb the hearing court’s finding of credibility, and its determination that there existed a reasonable suspicion to stop the defendant, which stop then ripened, during the course of events, into probable cause to arrest. Bracken, J. P., Brown, Rubin and Spatt, JJ., concur.